Statements by the President
I have several things to say at the beginning of the session. In opening this plenary session of the European Parliament, once again I have to inform you of several tragic natural disasters which have occurred in recent days. Today, there was an earthquake in Turkey in which at least 57 people died. Last week, there was also an earthquake in Chile, which claimed nearly 300 victims, and storms raging across Europe caused the deaths of over 60 people, most of whom were citizens of France. Furthermore, we should not forget Haiti, where the latest toll of victims of the earthquake in January is now in excess of 300 000 people. In all these cases, I have sent condolences and expressions of sympathy, on behalf of the European Parliament, to the victims' families. Every unexpected and premature death is, more than anything, a tragedy for the families concerned, but when victims are numbered in tens or hundreds of thousands, it is also a tragedy for entire nations and the whole world. Let us join in solidarity with the families and also send expressions of solidarity to the countries which have been hit by such a tragedy.
Thursday, 11 March marks the 20th anniversary of the restoration of Lithuanian independence. Lithuania was the first country of the Soviet bloc to declare independence from the USSR. Among the Lithuanian Members of the European Parliament, there are four signatories of the declaration of independence of 1990. Congratulations to our fellow Members from Lithuania.
(Applause)
Also, on 11 March 1990, the Congress of Estonia, a democratic, provisional parliament, adopted a declaration of reestablishment of the state after 50 years of Soviet occupation. We also congratulate our fellow Members from Estonia.
(Applause)
Wednesday, 10 March marks the 51st anniversary of the popular uprising in Tibet. As a result of the uprising, the Dalai Lama and 80 000 Tibetans had to leave their country. We continue to hope, and we regularly appeal to the authorities of the People's Republic of China, to change their attitude to the Tibetan nation and to begin a fruitful dialogue with its representatives.
(Applause)
In relation to remarks made by Mr Farage during the last plenary mini-session and pursuant to Rule 153(3) of the Rules of Procedure, I have spoken to Mr Farage and have decided to penalise him by withholding his daily subsistence allowance for a period of 10 days.
(Applause)
I would also like to inform you about something else, about another theft which has taken place. The theft was suffered by a Member in the proximity of the European Parliament's premises. For quite some time now, I have been engaged in talks with representatives of the authorities in Brussels, and also with the Belgian authorities. Our fellow Member, Mrs Durant, is acting as go-between in these talks, because she knows the situation in Brussels and in Belgium very well. Our current plan, together with the Commission and the European Council, is that we want to create a special zone around the premises of all three institutions, in which security will be provided not only by the authorities in Brussels, but also by the Belgian Government and the central authorities in Belgium. Intensive talks are under way on this matter. Meetings were held about it last week, straight after the theft, and more will be held in the next few days. An official meeting with the police has been arranged for 22 March. I would also like to tell you that we are working very hard to improve security around the premises of the European Parliament, as well as other European institutions, not just Parliament. We are treating this as a matter which concerns us all.